Exhibit 10.1

 

 

Notice of Grant of Performance Share Unit Award

Under the Avago Technologies Limited

2009 Equity Incentive Award Plan

 

 

 

BROADCOM LIMITED

1 Yishun Avenue 7

Singapore 768923

 

   

 

GRANTEE NAME: Hock E. Tan

 

 

Grant Date:                        June 15, 2016

GRANTEE ID: Participant ID   Number of Performance

GRANT NUMBER: Client Grant ID

 

 

Share Units:                        80,000

 

On the grant date shown above, Broadcom Limited (the “Company”) granted to the
grantee identified above (“you” or the “Participant”) the number of performance
share units shown above (the “PSUs” or “Performance Share Units”) under the
Avago Technologies Limited 2009 Equity Incentive Award Plan, as amended (the
“Plan”). If and when it vests, each PSU entitles you to receive up to three
(3) ordinary shares of the Company (each, an “Ordinary Share”). By accepting
this award of PSUs, you are affirmatively agreeing to the following in respect
of these PSUs (a “Sell to Cover”):

Sell to Cover: Upon vesting of the PSUs and release of the resulting Ordinary
Shares, the Company, on your behalf, will instruct Fidelity Stock Plan Services,
LLC or one of its affiliates or such other agent instructed by the Company from
time to time (collectively, the “Agent”) to sell that number of such Ordinary
Shares determined in accordance with Section 2.6 of the attached Performance
Share Unit Award Agreement (with respect to the PSUs) to satisfy any resulting
tax withholding obligations of the Company, and the Agent will remit cash
proceeds of such sale to the Company sufficient to satisfy such tax withholding
obligations. The Company or a Subsidiary will then pay the required tax
withholding obligations to the appropriate taxing authorities.

Pursuant to Exhibit A attached hereto, the number of Ordinary Shares issuable
upon vesting of the PSUs shall be determined by multiplying the Achievement
Factor (as determined in accordance with Exhibit A) times the total number of
PSUs subject hereto. The PSUs shall vest in full on the third anniversary of the
Grant Date (the “Vesting Date”) if you have not incurred a Termination of
Services prior to such date, provided, that the Ordinary Shares issuable in
connection with such vesting, if any, shall not be released until Determination
Date (as defined in Exhibit A). For the avoidance of doubt, in the event the
Achievement Factor equals zero, no Ordinary Shares will be issued on the
Determination Date and the vested PSUs shall thereupon terminate.

 

 

By accepting this award electronically through the Plan service provider’s
online grant acceptance process:

(1) You agree that the PSUs are governed by this Notice of Grant and the
attached Performance Share Unit Award Agreement (including Exhibit A thereto and
together with the Notice of Grant, the “Agreement”) and the Plan.

(2) You have received, read and understand the Agreement, the Plan and the
prospectus for the Plan.

(3) You agree to accept as binding all decisions or interpretations of the
Administrator or its delegate regarding any questions relating to the Plan or
the Agreement).

(4) You have read and agree to comply with the Company’s Insider Trading Policy.

 

 

Capitalized terms not specifically defined in this Notice shall have the
meanings specified in the Plan or the Agreement.

 

1



--------------------------------------------------------------------------------

AVAGO TECHNOLOGIES LIMITED

2009 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

(SELL TO COVER)

Broadcom Limited, a company organized under the laws of Singapore (the
“Company”), pursuant to the Avago Technologies Limited 2009 Equity Incentive
Award Plan, as amended from time to time (the “Plan”), has granted to the
grantee indicated in the attached Notice of Grant (the “Notice of Grant”) an
award of performance share units (“Performance Share Units” or “PSUs”). The PSUs
are subject to all of the terms and conditions set forth in this Performance
Share Unit Award Agreement (including Exhibit A hereto and together with the
Notice of Grant, the “Agreement”) and the Plan.

ARTICLE I

GENERAL

1.1    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Plan or in the Notice of
Grant, unless the context clearly requires otherwise.

    (a)    “Termination of Consultancy” shall mean the time when the engagement
of Participant as a Consultant to the Company or a Subsidiary is terminated for
any reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death, disability, or retirement, but excluding:
(a) terminations where there is a simultaneous employment or continuing
employment of Participant by the Company or any Subsidiary, and (b) terminations
where there is a simultaneous re-establishment of a consulting relationship or
continuing consulting relationship between Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

    (b)    “Termination of Directorship” shall mean the time when Participant,
if he or she is or becomes a Non-Employee Director, ceases to be a Director for
any reason, including, but not by way of limitation, a termination by
resignation, failure to be elected, death or retirement. The Board, in its sole
and absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Directorship with respect to Non-Employee Directors.

    (c)    “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.

 

1



--------------------------------------------------------------------------------

    (d)    “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

1.2    General. Each Performance Share Unit represents the right to receive up
to three (3) Ordinary Shares if and when it vests. The Performance Share Units
shall not be treated as property or as a trust fund of any kind.

1.3    Incorporation of Terms of Plan. PSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II

GRANT OF PERFORMANCE SHARE UNITS

2.1    Grant of PSUs. In consideration of your continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date set forth in the Notice of Grant
(the “Grant Date”), the Company granted to you the number of PSUs set forth in
the Notice of Grant.

2.2    Company’s Obligation to Pay. Unless the Achievement Factor (as defined in
Exhibit A) is greater than zero and until the PSUs will have vested in the
manner set forth in Article II hereof, you will have no right to payment of any
such PSUs. Prior to actual payment of any vested PSUs, such PSUs will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company.

2.3    Vesting Schedule. Subject to Section 2.4, your PSUs will vest and become
nonforfeitable according to the vesting schedule set forth in the Notice of
Grant as long as you have not had a Termination of Services prior to the Vesting
Date. Unless otherwise determined by the Administrator, employment or service
for a portion, even a substantial portion, of the vesting period will not
entitle you to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a Termination of Services as provided in
Section 2.5 below or under the Plan.

2.4    Change in Control Treatment. In the event of a Change in Control prior to
the end of the Performance Period (as defined in Exhibit A), the Performance
Period shall be shortened to end at such date within ten (10) days prior to the
closing of the Change in Control as determined by the Administrator, the
Achievement Factor shall be determined on a Determination Date occurring prior
to the closing of the Change in Control based on performance through the end of
the shortened Performance Period, and the PSUs shall vest immediately prior to
the closing of such Change in Control.

2.5    Forfeiture, Termination and Cancellation upon Termination of Services.
Upon your Termination of Services for any or no reason, to the extent unvested
on the date of such Termination of Services, the PSUs will be automatically
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and you, or your
beneficiary or personal representative, as the case may be, shall have no
further rights hereunder. In addition, in the event the Administrator determines
that the Achievement Factor equals zero, the PSUs will be automatically
forfeited, terminated and cancelled as of the Determination Date without payment
of any consideration by the Company, and you, or your beneficiary or personal
representative, as the case may be, shall have no further rights hereunder.

 

2



--------------------------------------------------------------------------------

2.6    Payment after Vesting.

    (a)    On or before the tenth (10th) day following the Determination Date
(as defined in Exhibit A), the Company shall deliver to the Participant that
number of Ordinary Shares, if any, determined by multiplying the Achievement
Factor times the total number of PSUs subject to this Agreement, unless such
Performance Share Units terminate prior thereto pursuant to Section 2.5.
Notwithstanding the foregoing, in the event Ordinary Shares cannot be issued
because of the failure to meet one or more of the conditions set forth in
Section 2.8(a), (b) or (c) hereof, then the Ordinary Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Ordinary Shares can again be issued in
accordance with Sections 2.8(a), (b) and (c) hereof. Notwithstanding any
discretion in the Plan, the Notice of Grant or this Agreement to the contrary,
upon vesting of the PSUs, Ordinary Shares will be issued, if at all, as set
forth in this section. In no event will the PSUs be settled in cash.

    (b)    Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require you to pay any sums required by applicable
law to be withheld with respect to the PSUs or the issuance of Ordinary Shares.
Such payment shall be made by using a Sell to Cover. By accepting this award of
PSUs, you agree (with respect to the PSUs) to Sell to Cover to satisfy any tax
withholding obligations and:

    (i)    You hereby appoint the Agent as your agent and direct the Agent to
(1) sell on the open market at the then prevailing market price(s), on your
behalf, promptly after the settlement of any PSUs, such number of the Ordinary
Shares that are issued in respect of such PSUs as the Agent determines will
generate sufficient proceeds to cover (x) any estimated tax, social insurance,
payroll, fringe benefit or similar withholding obligations with respect to such
issuance and (y) all applicable fees and commissions due to, or required to be
collected by, the Agent with respect thereto and (2) in the Company’s
discretion, apply any remaining funds to your federal tax withholding or remit
such remaining funds to you.

    (ii)    You hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of Ordinary Shares to be
sold pursuant to subsection (i) above. You understand that to protect against
declines in the market price of Ordinary Shares, the Agent may determine to sell
more than the minimum number of Ordinary Shares needed to generate the required
funds.

    (iii)    You understand that the Agent may effect sales as provided in
subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to your account. In
addition, you acknowledge that it may not be possible to sell Ordinary Shares as
provided in subsection (i) above due to (1) a legal or contractual restriction
applicable to the Agent, (2) a market disruption, or (3) rules governing order
execution priority on the national exchange where the Ordinary Shares may be
traded. In the event of the Agent’s inability to sell Ordinary Shares, you will
continue to be responsible for the timely payment to the Company and/or its
affiliates of all federal, state, local and foreign taxes that are required by
applicable laws and regulations to be withheld, including but not limited to
those amounts specified in subsection (i) above.

    (iv)    You acknowledge that, regardless of any other term or condition of
this Section 2.6(b), neither the Company nor the Agent will have any liability
to you for (1) special, indirect, punitive, exemplary, or consequential damages,
or incidental losses or damages of any kind, (2) any failure to perform or for
any delay in performance that results from a cause or circumstance that is
beyond its reasonable control, or (3) any claim relating to the timing of any
Sell to Cover, the price at which Ordinary Shares are sold in any Sell to Cover,
or the timing of the delivery to you of any Ordinary Shares

 

3



--------------------------------------------------------------------------------

following any Sell to Cover. Regardless of the Company’s or any Subsidiary’s
actions in connection with tax withholding pursuant to this Agreement, you
acknowledge that the ultimate responsibility for any and all tax-related items
imposed on you in connection with any aspect of the PSUs and any Ordinary Shares
issued upon settlement of the PSUs is and remains your responsibility and
liability. Except as expressly stated herein, neither the Company nor any
Subsidiary makes any commitment to structure of the PSUs to reduce or eliminate
your liability for tax-related items.

    (v)    You hereby agree to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.6(b). The Agent is a
third-party beneficiary of this Section 2.6(b).

    (vi)    This Section 2.6(b) shall survive termination of this Agreement
until all tax withholding obligations arising in connection with this Award have
been satisfied.

The Company shall not be obligated to deliver any Ordinary Shares to you unless
and until you have paid or otherwise satisfied in full the amount of all
federal, state, local and foreign taxes required to be withheld in connection
with the grant, vesting or settlement of the PSUs.

2.7    Rights as Shareholder. As a holder of PSUs you are not, and do not have
any of the rights or privileges of, a shareholder of the Company, including,
without limitation, any dividend rights or voting rights, in respect of the PSUs
and any Ordinary Shares issuable upon vesting or settlement thereof unless and
until such Ordinary Shares shall have been actually issued by the Company to
you. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Ordinary Shares are issued, except as
provided in Section 14.2 of the Plan.

2.8    Conditions to Delivery of Ordinary Shares. Subject to Section 11.4 of the
Plan, the Ordinary Shares deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued Ordinary Shares or issued Ordinary
Shares which have then been reacquired by the Company. Such Ordinary Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Ordinary Shares deliverable hereunder prior to fulfillment
of all of the following conditions:

    (a)    The admission of such Ordinary Shares to listing on all stock
exchanges on which the Ordinary Shares are then listed;

    (b)    The completion of any registration or other qualification of such
Ordinary Shares under any state, federal or foreign law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

    (c)    The obtaining of any approval or other clearance from any state,
federal or foreign governmental agency which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable;

    (d)    The receipt by the Company of full payment for such Ordinary Shares,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 2.6 hereof; and

    (e)    The lapse of such reasonable period of time following the
Determination Date as the Administrator may from time to time establish for
reasons of administrative convenience.

 

4



--------------------------------------------------------------------------------

ARTICLE III

OTHER PROVISIONS

3.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon you, the Company and all other interested persons. No
member of the Administrator or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the PSUs.

3.2    Adjustments Upon Specified Events. In addition, upon the occurrence of
certain events relating to the Ordinary Shares contemplated by Section 14.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Ordinary Shares), the Administrator shall make such adjustments as the
Administrator deems appropriate in the number of Performance Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Performance Share Units. You acknowledge that the PSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.

3.3    Grant is Not Transferable. Your PSUs may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of the PSUs, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, the PSUs will terminate
immediately and will become null and void.

3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records, including any email address. By a notice
given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to that party. Any notice to the
Company shall be deemed given when actually received. Any notice given by the
Company shall be deemed given when sent via email or 5 U.S. business days after
mailing.

3.5    Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

3.6    Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.7    Conformity to Securities Laws. You acknowledge that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the PSUs are granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

 

5



--------------------------------------------------------------------------------

3.8    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the PSUs in any material way without your prior written
consent.

3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the PSUs and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by and necessary to comply with applicable law, this
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

3.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon you any right to continue to serve as an employee or other
service provider of the Company or any of its Subsidiaries.

3.12    Entire Agreement. The Plan, the Notice of Grant and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

3.13    Section 409A. The PSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that the PSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, as the
Administrator determines are necessary or appropriate either for the PSUs to be
exempt from the application of Section 409A or to comply with the requirements
of Section 409A.

3.14    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the PSUs, and
rights no greater than the right to receive the Ordinary Shares as a general
unsecured creditor with respect to PSUs, as and when payable hereunder.

*  *  *  *  *

 

6



--------------------------------------------------------------------------------

EXHIBIT A

TO AVAGO TECHNOLOGIES LIMITED

2009 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

PERFORMANCE CRITERIA AND MEASUREMENT

 

1. Definitions.

 

  a. “Average Market Value,” with respect to a company, shall mean the average
closing trading price of a company’s shares on the principal exchange on which
such shares are then traded, during the 90 consecutive calendar days ending on
(and including) a specified date, as reported by the applicable principal
exchange on which such company’s shares are listed or quoted (an “Exchange”), or
by such other authoritative source as the Administrator may determine.

 

  b. “Performance Period” shall mean the period commencing on the Grant Date and
ending on (and including) the day immediately prior to third anniversary of the
Grant Date.

 

  c. “Relative TSR” shall mean the Company’s TSR relative to the TSR of the
companies that comprise the S&P 500 Index as of the last day of the Performance
Period, expressed as a percentile.

 

  d. “Share Price Growth” shall mean the quotient obtained by dividing (i) the
Average Market Value of the Company on the last day of the Performance Period by
(ii) the Average Market Value of the Company on the first day of the Performance
Period, in each case, as reported by the applicable Exchange or by such other
authoritative source as the Administrator may determine, expressed as a
percentage.

 

  e. “Share Price Growth Multiplier” shall mean 1.5 in the event Share Price
Growth is greater than or equal to 130% and the TSR Performance Multiplier,
determined in accordance with the table below, is equal to or greater than 150%
and shall mean 1 in the event Share Price Growth is less than 130% or TSR
Performance Multiplier, determined in accordance with the table below, is less
than 150%.

 

  f. “TSR” means the compound annual total shareholder return of the Company (or
of a company in the S&P 500 Index, as applicable), as measured by the change in
the price of an Ordinary Share (or the publicly traded securities of a company
in the S&P 500 Index, as applicable) over the Performance Period (positive or
negative), calculated based on the Average Market Value ending on the first day
of the Performance Period as the beginning share price, and the Average Market
Value ending on the last day of the Performance Period as the ending share
price, and assuming dividends (if any) are reinvested based on the price of an
Ordinary Share (or the publicly traded securities of a company in the S&P 500
Index, as applicable) in accordance with the “gross” or “total” return
methodology as defined by S&P Dow Jones.

 

2. Achievement Factor. As soon as administratively practicable, and in any event
within 60 days, following the end of the Performance Period, the Administrator
shall determine the Relative TSR and Share Price Growth for the Performance
Period and calculate the Achievement Factor (such date of determination, the
“Determination Date”). For the purposes hereof, “Achievement Factor” shall mean
that factor determined under the table below and calculated by multiplying the
applicable Relative TSR Achievement (determined based upon Relative TSR for the
Performance Period) as set forth in the table below, times the applicable Share
Price Growth Multiplier, as set forth in the table below.

 

A-1



--------------------------------------------------------------------------------

            Relative TSR   TSR Performance
Multiplier  

Share

Price

Growth

 

Share

Price

Growth

Multiplier

 

Achievement

Factor

 

Total Number of

Shares To Be

Delivered

Pursuant to

Award

At or above 90th Percentile of the S&P 500 Index   200%   ³130%   1.5   3  
240,000 At the 75th Percentile of the S&P 500 Index   150%   ³130%   1.5   2.25
  180,000 At or above 90th Percentile of the S&P 500 Index   200%   <130%   1  
2   160,000 At the 75th Percentile of the S&P 500 Index   150%   <130%   1   1.5
  120,000 At the 50th Percentile of the S&P 500 Index   100%   –   1   1  
80,000 At the 25th Percentile of the S&P 500 Index   50%   –   1   0.5   40,000
Below the 25th Percentile of the S&P 500 Index   0%   –   1   0   0

If the Relative TSR achieved during the Performance Period is between two of the
levels set forth in the table above, the Relative TSR Achievement shall be
determined using linear interpolation. For the avoidance of doubt, in no event
shall Relative TSR Achievement be above 200% and in the event the Relative TSR
for the Performance Period is less than the 25th percentile, Relative TSR
Achievement shall be 0% (i.e. no linear interpolation between the two lowest
Relative TSR metrics set forth in the table above).

 

A-2